Case 1:19-cv-11691-DLC Document 46 Filed 08/27/20 Page 1 of 2

 

THE City OF NEW YORK

JAMES £. JOHNSON LAW DEPARTMENT MARK D. ZUCKERMAN
Corporation Counsel 160 CHURCH STREET Senior Counsel
NEW YORK, NY 10007 E-mail: mazuckerm@law,nyc.gov

Phone: (212} 356-3519
Fax: (212} 788-9776

MEMO ENDORSED

August 26, 2020

 

 

VIA ECF ———
The Honorable Denise L. Cote t soe SONY
United States District Judge DOCUMENT

 

Southern District of New York ELECTRONICALLY FILED
500 Peari Street DOC #:
New York, N.Y. 10007 DATE FILED: Y 2°} 2 02:

 

 

 

 

 

 

 

 

 

Re: Arisbel Gusman v. City of New York, et. al., 19 CV 11691 (DLC)
Your Honor:

I am a Senior Counsel in the office of James E, Johnson, Corporation Counsel of
the City of New York, representing defendants in the above-referenced matter. I write jomtly
with plaintiffs counsel to respectfully request that discovery be stayed herein through September
18, 2020, with the exception of defendants’ testing of the subject books/magazines by a private
laboratory, Ascertain Forensics, which will proceed. The Court has already granted the same
stay in the related Camacho case, and both cases are on a similar discovery track.

Since the last court conference of February 28, 2020, the parties have engaged in
substantial written discovery and motion practice, despite the pandemic. The parties believe that
at this juncture that settlement should be explored. Magistrate Judge Wang has scheduled in a
full settlement conference in the Camacho case for September 14, 2020, and a second pre-
settlement scheduling conference herein for September 16, 2020.

One issue that came up at the last pretrial conference of February 28, 2020, was
testing of the subject books and magazines which are believed to be in possession of the NYPD
Property Clerk. Plaintiff has no objection to the testing being performed. As it will take some
time to get the test results, the parties believe that the best course is to proceed with the next pre-
settlement scheduling conference before Magistrate Judge Wang on September 16".

 
Case 1:19-cv-11691-DLC Document 46 Filed 08/27/20 Page 2 of 2

Based on the foregoing, in the interest of judicial economy, and to preserve
resources, the parties respectfully request to stay discovery of this matter through September 18,
2020.

Thank you for your consideration herein.

Respectfully submitted,
/s/ Mark D. Zuckerman

Mark D. Zuckerman
Senior Counsel

ce: All Counsel (via ECF)

 

 
